El Juez Peestdente Se. del Tobo,
emitió la opinión del tribunal.
Penden de resolución en este caso una moción solicitando la reconsideración de la orden de esta corte de 7 de febrero actual, por virtud de la cual se negó una prórroga solicitada ese día por los apelantes para archivar la transcripción de los autos, por haber vencido el término el día anterior, y una moción de los apelados solicitando la desestimación del recurso, por no haberse archivado en tiempo la transcrip-ción.
*861De no reconsiderarse la orden del 7 de febrero, no hay dnda qne procede la desestimación del recurso, pero existe una circunstancia que nos lleva a la reconsideración solici-tada y por lo tanto a declarar sin lugar la moción de deses-timación.
Los apelantes sostienen que el día seis por la mañana trataron de obtener “la certificación del Secretario y el se-llo de rentas internas, pero no pudieron obtener ni una cosa ni la otra porque el Gobernador de Puerto Rico declaró día de duelo general el referido seis del corriente.”
En efecto por proclama publicada en el Boletín Adminis-trativo No. 253, el Gobernador ordenó que el día seis de fe-brero en que tendrían lugar los funerales de Woodrow Wilson, Presidente que fué de la República, todos los de-partamentos y oficinas del gobierno fueran cerrados y cesa-ran todos los negocios y trabajos públicos.
El artículo 388 del Código Político dice:
“El tiempo en que cualquier acto prescrito por la ley deba cum-plirse, se computará excluyendo el primer día e incluyendo el úl-timo, a menos que éste sea día de fiesta, en cuyo caso será también excluido. ’ ’
¿Debe considerarse como un “día de fiesta” el 6 de fe-brero de 1924?
El artículo 387 del propio Código Político fija los “días de fiesta” en Puerto Rico y establece que lo será además cualquier día que como tal declare el Gobernador de la Isla. Expresamente no declaró el Gobernador en este caso día de fiesta el 6 de febrero, pero al ordenar que todos los depar-tamentos y oficinas del gobierno fueran cerrados y que el trabajo público cesara, hizo imposible la gestión de los de-mandantes en el indicado día seis, y a nuestro juicio, la norma fijada por el artículo 388 del Código Político debe ser aplicada. Siendo ello así, la moción de prórrog*a presentada el día siete, lo fué en tiempo. Parece conveniente hacer *862constar que la transcripción se archivó el día ocho de fe-brero sólo algunas horas después de archivada la moción de desestimación.
En el acto de la vista de la moción de desestimación el ahogado de las apeladas se refirió a ciertas frases, que ca-lificó de impropias y ofensivas, contenidas en la moción de reconsideración, y pidió la protección de la corte. Los ape-lantes dicen que fueron diligentes en la prosecución de su caso y que si alguna culpa ha habido es imputable a la con-ducta del abogado de las apeladas que, contra las regias que dicta el compañerismo y la ética forense, puso innecesarios-obstáculos a la tramitación del recurso. Esos obstáculos consistieron en haberse negado a certificar dicho abogado la certeza de la transcripción cuando a última hora le fue sometida.
Un abogado no tiene la obligación en tal caso de certi-ficar y al proceder así no viola las regias de la ética. La ley señala los medios, la certificación del secretario y la de los abogados. No debe esperarse a última hora. A su debido tiempo deben los abogados ponerse de acuerdo. Si después de haberse puesto de acuerdo, sometida en el tiempo especificado la transcripción, sin motivo justificado alguno, el abogado se negara a certificar e hiciera perder su dere-cho a la otra parte, entonces sí su conducta constituiría una violación de la ética, pero ese no es aquí el caso y por lo tanto las palabras indicadas deben eliminarse del escrito de que se ha hecho mérito.
Parece conveniente transcribir la regia 17 de los “Cá-nones de Etica” adoptados por la Asociación Americana de Abogados. Dice así:
“Los clientes, no los abogados, son los litigantes. Cualquiera que pueda ser el encono que exista entre los clientes, no debe per-mitirse que influya en el abogado en su conducta y comporta-miento hacia el otro abogado o hacia las partes en el caso. Todas *863las cuestiones personales entre abogados deben evitarse escrupulo-samente.”
A virtud de todo lo expuesto, debe dejarse sin efecto la orden de siete de febrero, concederse la prórroga de diez díaz solicitada, desglosarse la moción de reconsideración y entregarse a los apelantes para que en el término de tres días la archiven de nuevo eliminando de ella todos los con-ceptos ofensivos al letrado de las apeladas, y finalmente de-clararse no haber lugar a la desestimación del recurso.

Sin efecto la resolución de febrero 7, 1924; se concede la prórroga solicitada y se de-declara sin lugar la desestimación.

Jueces concurrentes: Sres Asociados Wolf, Aldrey, Hutchison y Franco Soto.